DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim lays weight to material properties of an alloy layer within an anode. The anode limitations are written as “comprising” language and therefore it is noted that additional elements to the anode as well as the individual layers defined therein are capable of having additional features than what is positively claimed. It is unclear if the material properties presented in claim 5 and 6 are inherent properties to all alloys of copper and a metal of a higher ionization tendency than copper or if there is one of A. a manipulation to the formation of the alloy to have a state that has specific properties or B. an additive is included in the current collector surface layer which alters that material properties of the layer. Additionally it is unclear if the material properties presented in claim 5 and 6 are properties of the layers in a solo state or if the combination of other adjacent layers, claimed or unclaimed, are utilized to adjust the measured properties if tests were conducted. 

Additional prior art references support that there are a plurality of ways to alter the measured property of the anode current collector; instant claim lays weight to all of the below prior art mechanisms to alter the tensile strength as well as all mechanisms and additives not yet discovered. 
Merely reciting properties is not sufficient for the instant claim to be definite as it does not state a scope limiting structure to clearly define the bounds of the claims. A recitation of “the anode current collector is made from an alloy machined through x process to have an elongation after fracture of no less than 7.95%” OR “the anode current collector is made from an alloy comprising y additives to have an elongation after fracture of no less than 7.95%”.
Additionally, it is possible to alter the measurement outputs by changing the environment or timing of the test whereby such leads to indefiniteness.
The instant claim scope comprises no further limiting structural weight. It is therefore interpreted that the mere recitation of a copper alloy current collector in the prior art reads on the claims as recited. The material properties are not rooted in structurally limiting language and therefore have no patentably defined weight for consideration at this time. There is no nexus between the property recitation and specifics to structure limitation to achieve such. The instant claim would give protection to undiscovered machining and additive technologies not discovered by the instant specification if granted and therefore will remain rejected under USC 112 until structurally limiting language is added to the claims to define the nexus between the property and the structural limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tani et al (PGPUB 2016/0197351) 
Claim 1-2, 4, 7: Tani teaches an all-solid-state secondary battery comprising an anode, cathode, and solid electrolyte therebetween [Abstract]. The anode (5) comprises solid electrolyte (11) permeating the anode active material layer (7) that is in contact with the anode current collector (3) [Fig 1; 0022]. The solid electrolyte material is made of a sulfide solid electrolyte [0022]. The anode active material is made of silicon material [0038]. The anode current collector is exemplified to be made of a copper-tin alloy [0026]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (PGPUB 2016/0294004) and further in view of Yamamoto et al (PGPUB 2016/0285076).
Claim 1-4, 7: Sasaki teaches a battery comprising an anode and solid electrolyte [Abstract]. The electrolyte is selected from a sulfide solid electrolyte material [0114]. The anode active material is selectable of silicon material [0117].  The anode active material (9) is contained within a sulfide solid electrolyte (11) [0113]. 
Sasaki recites the anode collector to be an alloy of copper and another material selectable of nickel or stainless steel [0118]. The inventive concept presented in Sasaki is not with reference to the anode current collector and therefore militates in favor of finding of obviating optimization and improvement to this feature in combination with the inventive concepts presented in Sasaki. Sasaki is silent to teach the current collector limitations of the instant invention.
Yamamoto teaches a negative electrode having an active material containing silicon [Abstract; 0096]. The negative electrode current collector is taught to be made of a material excellent in conductivity, potential resistance or lithium ion barrier properties selected from an alloy of Cu and Zn [0176]. The current collector is taught to be made with the consideration of the volumetric change of silicon, whereby it is obvious to incorporate the current collector teaching of Yamamoto into any silicon anode containing system that is capable of expanding [0180]. An alloy of copper and Zn is explicitly taught [0192]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the current collector of Sasaki to include an alloy of Cu and Zn as taught by Yamamoto in order to reduce the occurrence of wrinkle and fracture of the current collector [0192]. 
Yamamoto additionally overlaps with the current collector material [0176] of Sasaki whereby art recognized equivalents rationale for the utilization of Zn in Sasaki is also a rationale for obviousness to change material.

s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (PGPUB 2016/0294004) and Yamamoto et al (PGPUB 2016/0285076) as applies to claim 1, further in view of Nishimura et al (PGPUB 2015/0017549): 
Claim 5-6: Sasaki is silent to teach the hardness and elongation of the current collector.  
All solid state secondary battery [Abstract] with an adjustable Young’s modulus is adjusted by adjusting the three-dimensional network [0052-0056]. Applicant’s claim 5 and 6 have no nexus to a structural feature, but if they were dependent on the network, prior art elements such as Nishimura could become relevant. Applicant should ensure they amendment to the structural features are outside the inventive concepts presented in the prior art in order to advance prosecution in a timely manner.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (PGPUB 2016/0294004) and Yamamoto et al (PGPUB 2016/0285076) as applies to claim 1, further in view of Kohiki et al (PGPUB 2014/0346048).
Claim 5: Sasaki is silent to teach the specific tensile strength considerations of the current collector.
Kohiki teaches a copper foil for use in a lithium electrode system that is resistant to electrolytic solution growth of copper grains [0015]. The copper foil is taught to have a tensile strength of 500-700MPa [0016]. With the teaching of Kohiki, one having ordinary skill is now empowered to create films for negative electrode current collectors for batteries [0014]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the material properties of the current collector of Sasaki to include the material properties as taught by Kohiki in order to improve the battery characteristics of anodes that have expansion.
Claim 6: Sasaki is silent to teach the specific elongation considerations of the current collector.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being obviated by Tani et al (PGPUB 2016/0197351) 
Claim 5-6: Tani teaches the anode material to comprise a compressive strength of 1250-3000MPa and compressive elastic modulus of 60-125GPa [0060]. It is taught that the hardness and material properties pertaining to such can be manipulated by additives [0061]. It is further taught that the material can be processed or have layers thereon to manipulate the hardness characteristics of the current collector [0062-0064].
One having ordinary skill in the art is motivated to start with a material having 1250-3000MPa of compressive strength and 60-125GPa. Additionally one having ordinary skill in the art would be motivated to utilize additives, coatings, and processing as taught by Tani in order to adjust the hardness levels of the current collector for the purposes expressed by Tani. The instant claim fails to recite structural connection between the properties and the structural features of the instant claim. The record provides no guidance for criticality that would not stem from the scientific teachings presented 
Additionally, the anode current collector is capable of having the tensile strength and its elongation tested at various temperatures whereby the resulting stress/strain curves would be materially different. The instant claim lays weight to a measurement that is dependent on an environment that is not defined. One could manipulate the same material to be within the bounds of the claims as well as outside the bounds of the claims through mere manipulation of the environment and testing conditions of the same material; the instant claims lack definiteness. 

Claims 3 is/are rejected under 35 U.S.C. 103 as being anticipated by Tani et al (PGPUB 2016/0197351) as applies to claim 1 above, further in view of Yamamoto et al (PGPUB 2016/0285076).
Claim 3: Tani is silent to teach a negative electrode current collector of Zinc and copper. 
Yamamoto teaches a negative electrode having an active material containing silicon [Abstract; 0096]. The negative electrode current collector is taught to be made of a material excellent in conductivity, potential resistance or lithium ion barrier properties selected from an alloy of Cu and Zn [0176]. The current collector is taught to be made with the consideration of the volumetric change of silicon, whereby it is obvious to incorporate the current collector teaching of Yamamoto into any silicon anode containing system that is capable of expanding [0180]. An alloy of copper and Zn is explicitly taught [0192]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the current collector of Tani to include an alloy of Cu and Zn as taught by Yamamoto in order to reduce the occurrence of wrinkle and fracture of the current collector [0192]. 
Yamamoto additionally overlaps with the current collector material [0176] of Tani whereby art recognized equivalents rationale for the utilization of Zn in Tani is also a rationale for obviousness to change material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.